Title: To George Washington from Elias Dayton, 27 May 1783
From: Dayton, Elias
To: Washington, George


                  
                     Sir
                      May 27th 1783
                  
                  I enclose to your Excellency a note which I have received from the paymaster general with respect to a permission for Captains Ogden & Dayton to be absent for the purpose of procuring their vouchers & Accounts for settlement.  I would wish to know whether it is your Excellency’s pleasure that they be permitted to go to Jersey for this purpose.  I can assure your Excellency that I am fully convinced they cannot affect the settlement required unless such permission be granted to them.  I have the Honor to be Yr Excellency’s most Obednt Hbe servant
                  
                     Elias Dayton
                     
                  
                Enclosure
                                    
                     
                         May 26 1783
                     
                     Capts. Ogden & Dayton having accounts open in the public Books for monies received by them while acting as pay masters to the Jersey Line, and being called on by me for settlement it appears to me necessary if their Services can be dispensed with in Camp that they be permitted to go after their vouchers in order to compleat their Settlement.
                     
                        Jno. Pierce P.M.
                     
                  
                  
               